 In the Matter of GENERAL MOTORS CORPORATION, BUICK MOTOR DIVISION,MELROSE PARK PLANTandTHE FOREMAN'S ASSOCIATION OF AMERICACase No. 13-C-2540.Decided June 28, 19416Mr. Leon A.Roseil,for the Board.Mr. Henry M. Hogan, by Messrs.Harry S.BenjaminandWilliamJ. Oldani,of Detroit,Mich., for the respondent.Mr. William Valiance,of Detroit,Mich., for the F. A. A.Miss Kate Wallach,of counsel to the Board.DECISIONANDORDEROn June 23, 1945, Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding, finding that the re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist- therefrom andtake certain affirmative action, as set out in the copy of the Inter-mediate Report attached hereto.Thereafter, the respondent filed ex-ceptions to the Intermediate Report.On June 24, 1946, the Boardheard oral argument at Washington, D. C.The respondent and theUnion participated in the argument.The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions of the respondent, the contentions advanced atthe oral argument before the Board, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that the respondent, General Motors Corporation,Buick Motor Division, Melrose Park, Illinois, and its officers, agents,successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in the Foreman's Association ofAmerica, by discharging, or transferring to production jobs any of69 N. L.It.B., No. 17.191 192DECISIONSOF NATIONALLABOR RELATIONS BOARDits supervisory employees,or by discriminating in any other mannerin regard to their hire or tenure of employment or any term or con-dition of their employment;,(b) In any other manner interfering with, restraining,or coercingits supervisory employees in the exercise of the right to self-organiza-tion, to form,join, assist,or bargain collectively through Foreman'sAssociation of America,and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer toJ. VicBagdonas and Dale De Bolt immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privileges;(b)Make wholeJ.VicBagdonas and Dale De Bolt, for any lossof pay they may have suffered by reason of the respondent's discrimi-nation againstthem, by paymentto each of them of a sum of moneyequal to thatwhich eachnormally would have earned as wages fromthe date of his discharge to the date of the respondent's offer of rein-statement,less his net earnings duringsaidperiod ;(c)Post at its plant at Melrose Park, Illinois, copies of the noticeattached hereto,marked "Appendix A." Copies of said notice to befurnishedby theRegional Director for the Thirteenth Region, shall,after being duly signed by the respondent's representative,be postedby the respondent immediately upon receipt thereof,and maintainedby it for sixty(60) consecutive days thereafter,in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered,defaced, or covered by any other material;(d)Notify the Regional Director for the Thirteenth Region in writ-ing withinten (10)daysfrom the date of this Order, what steps therespondent has taken to comply herewith.MR.GERARDD.REILLY,dissenting:This case is distinguishable from theSosscase1in that the point atissue is not a discharge or blacklisting of a foreman for union mem-bership but rather the question of whether or not a company may tella foreman that if he elects to engage in concerted activity for the pur-pose of securing collective bargaining representation,he may not re-tain his status as a supervisor but must become a rank and file employeeor elect to refrain from such concerted activity in the future.1Matter of So88 Manufacturing Company, etal.,56N. L. R B. 348. GENERAL MOTORS CORPORATION193Since it seems to me, for the reasons that I set forth in my dissentingopinions inPackard 2andJones & Laughlhi,3that collective activityamong foremen for this purpose is contrary to the policies of theAct, I believe this complaint should be dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, orcoerce our supervisory employees in the exercise of their right toself-organization, to form, join, assist, or bargain collectivelythrough Foreman's Association of America, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection.WE WILL OFFER to J. Vic Bagdona and Dale De Bolt im-mediate and full reinstatement to their former and substantiallyequivalent positions without prejudice to any seniority or otherrights and privileges previously enjoyed, and make them whole forany loss of pay suffered as a result of the discrimination.All our supervisory employees are free to become or remain mem-bers of the above-named union.We will not discriminate in regardto hire or tenure of employment or any term or condition of employ-ment against any supervisory employee because of membership inor activity on behalf of said labor organization.GENERAL MOTORSCOMPANY,BuICKMOTOR DIVISION,Employer.Dated--------------------By----------------------------------(Representative)(Title)NOTE.-Any of the above-named employees presently serving inthe armed forces of the United States will be offered full reinstatementupon application in accordance with the Selective Service Act afterdischarge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Matter of Packard Motor Car Company,61 N. L. R. B. 4.,Vesta-Shannopin Coal Division,66N. L.R.B 386701592-47-vol. 69-14 194DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORTLeon A.Rosell,Esq.,for the Board.Henry M. Hogan,byHarry S. Benjamin, Esq.,andWilliam J. Oldani, Esq.,of Detroit, Mich., for the respondentMr. William Valiance,of Detroit, Mich., for the F. A. A.STATEMENT OF THE CASEUpon a charge duly filed by The Foreman's Association of America, hereincalled the F. A. A., the National Labor Relations Board, herein called the Board,by its Regional Director for the Thirteenth Region (Chicago, Illinois), issuedits complaint dated May 4, 1945, against General Motors Corporation, BuickDivision,Melrose Park Plant, herein called the respondent, alleging that therespondent had engaged in and was engaging in certain unfair labor practiceswithin the meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act. Copies of thecomplaint accompanied by notice of hearing were duly served upon the respond-ent and the F. A. A.With respect to the unfair labor practices, the complaint, as amended at thehearing, alleged in substance : (a) that from on or about January 10, 1945, therespondent advised, urged, threatened, and warned its supervisory employeesagainst becoming or remaining members of, or assisting or being representedby the F. A. A ; (b) that on January 17, 1945, the respondent discharged J VicBagdonas and Dale DeBolt, because of their membership in and activities onbehalf of the F. A. A.; and (c) that by the foregoing conduct the respondentinterfered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.The respondent filed no answer.Pursuant to notice, a hearing was held at Chicago, Illinois, on May 16 and 17,1945, before Louis Plost, the undersigned Trial Examiner duly designated bythe Chief Trial Examiner.The Board and the respondent were represented bycounsel and the F. A. A. by a representative.All parties participated in thehearing and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issues.At theoutset of the hearing respondent moved for a continuance and for a bill ofparticulars.'The former motion was denied, and the latter granted in partand denied in part.During the hearing the undersigned granted, over objectionof the respondent, a motion by counsel for the Board to amend the complaint'At the close of the hearing the undersigned granted, without objection, a motionof counsel for the Board to conform the pleadings to the proof on formal mattersas to dates, names, and places.At the close of the hearing, motions of therespondent to dismiss the complaint were denied.The parties were affordedan opportunity to argue orally at the close of the hearing, and to file briefs withthe undersigned.No arguments were made. A brief has been received fromthe respondent.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:I Apparently through Inadvertence, the motion for a bill of particulars was not filed.However, the transcript of the record clearly indicates its terms2 The amendment was to paragraph 6 of the complaint It added to the allegation thatthe respondent advised, urged, threatened, and warned its supervisory employees againstbecoming or remaining members of the Union or any other labor organization, the avermentthat it also did so to prevent such employees from assisting or being represented by suchan organization. GENERAL MOTORS CORPORATIONFINDINGS OF FACT1.THE BUSINESS OF TIIE RESPONDENT195General Motors Corporation is a Delaware corporation. It maintains its prin-cipal offices at New York, New York, and Detroit, Aiichigan.The respondentfunctions through several unincorporated divisions, one of which is the BuickMotor Division.The Buick Motor Division maintains and operates a plant atAlelrose Park, Illinois, at which it manufactures goods and materials for use ofthe United States Government and for the United Nations. In excess of 50percent in value of the goods and materials used by the respondent in its manu-facturing processes at its Melrose Park, Illinois, plant, is shipped to pointsoutside the State of IllinoisThe respondent admits that it is engaged in interstate commerce within themeaning of the Act sIt.THE ORGANIZATIONINVOLVEDThe Foreman's Association of America is a labor organization admitting tomembership supervisory employees of the respondent. It is unaffiliated withany labor organization of rank and file employees, and it itself admits to mem-bership no rank and file employees.III.THE UNFAIR LABOR PRACTICES AA. The discriminatory discharges1.J.Vic Bagdonas and Dale DeBoltOn January 9, 1945, the F. A. A. held a meeting for the purpose of effectinga labor organization among the respondent's supervisory employees.LocalChapter No. 160 of the F. A. A. was formed at this meeting. Officers wereelected.J.Vic Bagdonas, employed by the respondent as a general foremen,'was elected president of the chapter.The next day, January 10, while Bagdonas was in the office of Tom Rothe, hisdivision superintendent, O'Neill, the respondent's plant superintendent, enteredthe room and told Bagdonas he wished to speak to him.O'Neill said to Bagdonas,"I understand you are one of the foremen who joined the association."Uponreceiving an affirmative reply, O'Neill continued, "I want you to understand weare not going to have any supervisors in any association or union," and he addedthat supervisors who persisted in their membership would be "put back punchingclocks."O'Neill asked what dissatisfaction had caused Bagdonas to join theF A. A. Bagdonas listed various grievances of the foremen.At the close of theconversation, as Bagdonas was leaving, O'Neill said to him, "Remember thatwe won't stand for having any supervisor in any union or association."3This finding is based on a stipulation entered into by the parties at the hearing.4The findings herein are based on uncontroverted testimony,which the undersigned gen-erally creditsThe respondent called no witness.5The respondent's lineforemen have charge of production operations in connection withcertain machinesLine foremen do not hire or discharge. All luring is done through therespondent's personnel department.Line foremen can and do make recommendations af-fecting employee status including discharge. to the general foremen.The respondent's gen-eral foremen exercise authouty generally over two or more line foremen, and they exercisesupervisory control over the operations under the line foremen.General foremen act ongrievances of employees, to the extent of their authorityTheymake recommendationsaffecting employee etatus,, including discharge, to the assistant division superintendentsebo are directly above themThe latter have the authority to discharge employees, andthei are in turn dieectl3 under division superintendents 196DECISIONSOF NATIONALLABOR RELATIONS BOARDThe F A. A. held its second meeting (the first following the organization ofChapter 160) on January 16. The following day, Rowley, the assistant divisionsuperintendent over Bagdonas, and Alfred Jewett, his division superintendent,informed Bagdonas that all three were wanted in O'Neill's office at once.Thethree men proceeded to O'Neill's office, where O'Neill opened the conversation byasking Bagdonas how long he had been in the respondent's employ. Bagdonasreplied that it was since February 2, 1942 (on which date he was engaged asa lathe operator).O'Neill turned to Rowley and Jewett and told them he hadcalled them as witnessesHe then said to Bagdonas. "You have been here along time, but due to your recent conduct in the plant I am going to take you offsupervision and you can go back to the job you started here with." Bagdonasasked O'Neill what was meant by the former's "recent conduct," and if his mem-bership in the F. A. A. had prompted O'Neill's action.O'Neillmade no reply.Bagdonas then asked if his check was ready.He was told he could wait for itor have it mailed to him.Bagdonas returned to his desk, accompanied by Rowleywho assured him that he had always been satisfied with his work, that he hadnothing to do with the discharge, and that he was "awful sorry to see it happen."That evening, Bagdonas' check and a Statement of Availability were deliveredto his home by a messenger. The Statement of Availability, which had beenprepared by the respondent, listed the cause of separation as "Quit."Dale DeBolt,employed by the respondent as a general foreman, was elected avice president of Chapter 160 on January 9, 1945.The following day, O'Neill helda conversation with DeBolt in Rothe's office, Rothe being present.O'Neill saidthat he did not know "for sure" if DeBolt was interested in a "foremen's union,"but if he was he wanted "to know why." DeBolt told O'Neill that one reasonfor his interest in the F. A. A. was "probably money."He assured O'Neill thatif he (DeBolt) should ever come to the conclusion that the F. A. A. interferedwith his duties he would have nothing to do with it. O'Neill then told DeBoltthat as supervisor he could not belong to an "outside organization," or be rep-resented by "a third party," and that if he did so he would "cease to be a super-visor and probably the personnel department would take over."O'Neill comparedDeBolt's status to that of an Army sergeant, in that he "took orders and passedthem along."DeBolt attended the second meeting of the F. A A. on January 16On January17, Rothe summoned DeBolt to O'Neill's office.Present there were O'Neill, Rothe,Earl Corners, the division superintendent over DeBolt, and Jordan, an assistantdivision superintendent.O'Neill began the ensuing conversation by stating thathe had called in Rothe, Corners, and Jordan to hear what he had to say.He thentold DeBolt, "I am going to dispense with your services, effective today, for yourconduct inside the plant."DeBolt said that he felt he was entitled to know towhat conduct O'Neill referred.There was no reply at this point. O'Neillcontinued that he would offer DeBolt the same job he held when he first enteredthe respondent's employeDeBolt responded that O'Neill knew the offer couldnot be accepted.He again asked the reason for O'Neill's action.O'Neill an-swered, "You have talked too much."DeBolt then said, "In that case I guessthere isn't anything left for me to do but check out."He then left the room.Ashort time thereafter, as DeBolt was preparing to leave the plant, Corners cameup to him and told him that he (Corners) had "nothing whatever" to do with thedischarge, that there was nothing wrong with DeBolt's conduct, and he assuredDeBolt that he was sincerely "sorry to see you go."8DeBo1t was first employed by the respondent on October 20, 1941, as a job setter, not itsupervisory position. GENERAL MOTORS CORPORATION197That evening, DeBolt's check and Statement of Availability were delivered tohis home by messenger.The Statement of Availability, prepared by the respond-ent, gave the reason for DeBolt's termination as "Quit."2.Concluding findingsBoth Bagdonas and DeBolt were general foremen ; both joined the F. A. A. andwere elected officers of Chapter 160 at its first meeting.The next day, they wereinterviewed by O'Neill, who inquired into their F. A. A. membership, stated to eachthat membership of foremen in a labor organization was forbidden by therespondent under pain of economic reprisal.The day following the second F. A. A.meeting, Bagdonas and DeBolt were again summoned by O'Neill for separate butsimilar interviews.Each was relieved of his supervisory standing because of"conduct" in the plant.The "conduct" was clearly the fact that they had joinedthe F. A. A. Each asked for an explanation. The only answer given was thestatement to DeBolt that he had "talked too much." This had reference toDeBolt's membership in the F. A. A. Both Bagdonas and DeBolt were offeredthe jobs they held when they first entered the respondent's employ.This wasobviously an empty gesture.O'Neill must have known that the offer would not,and reasonably could not, be accepted.Not only would the transfer to productionjobs have caused a direct reduction in pay to Bagdonas and DeBolt of betweenapproximately $140 and $180 per month, but they would have lost substantialrights, benefits, and advantages which they held as supervisors as to such mattersas separation pay, retirement, absences, tardiness, holiday pay, lay-offs, illness,vacations, and insurance.O'Neill clearly indicated to Bagdonas and DeBolt thatcontinued membership in the F. A. A. would result in their dismissal.He carriedout his threat.The respondent urges that the men quit and were not discharged.Its argument evades reality.And if, moreover, it be said that the men had quit,then on the facts disclosed in the record the quitting was equivalent to a dischargeas a matter of law-the men were constructively discharged.'The respondent's announced policy that it would not recognize labor organiza-tions composed of its supervisory employees is based on the premise, urged by it,that such employees are not "employees" within the meaning of the Act. Thereis no merit to this contention.Supervisory employees are "employees" within themeaning of the Act, and supervisory status alone does not remove an employeefrom the protection of Section 8 (1) and (3) thereof.'The facts, moreover, clearly indicate that certain of the respondent's higherofficials had gone beyond its position as stated in its brief.At the outset of thebrief, counsel says : "Simply stated, respondent's position is this :Foremen and general foremen are a part of management.As such they mustexercise individual ability, initiative, and cooperation.Their efforts mustbe directed to the performance of their managerial jobs.They cannot servetwo masters at the same time, nor can they sit on both sides of the bargainingtable.If any member of management finds it necessary for an outsider torepresent his interests then he can no longer remain a member of manage-ment.The respondent is not opposed to an employeebecoming a memberof any organization whether it be political, religious, labor, or otherwise ;but respondent does and will oppose by all proper and legal meanstherepresentationof foremen and general foremen by a third party in anyGeneral Motors plant. [Emphasis in original.]4 SeeChicago Apparatus Company,12 N. L. R. B 1002, aff'd 116 F. (2d) 753 (C. C. A. 7) ;cf.Waples-Platter Company,49 N. L. R B 1156, aff'd as mod. 140 F. (2d) 228 (C. C. A. 5).8 SeeRoss Manufacturing Company, et al,56 N. L. R B. 348;Packard Motor Car Com-pany,60 N. L.R. B. 21. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent argues that Bagdonas and DeBolt were not told that the respondent.,%Nas opposed to supervisors beingmembersof unions, but merely that the respond-ent opposed theirrepresentation byunions.But this distinction fails not only inlaw,' but in the facts as found hereinThe fact of the matter is that whileBagdonas and DeBolt may well have been told the latter, they were also told theformer, and it was in any event the former upon which emphasis was laid in theconversations between Bagdonas and DeBolt and their superiors.The undersigned finds that the respondent has discouraged membership in alabor organization by discharging J. Vic Bagdonas and Dale DeBolt because oftheir membership in and activities on behalf of the F. A. A., has thereby dis-criminated in regard to their hire and tenure of employment, and has therebyinterfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.B. Other acts of interference, restraint, andcoercionAs related above, the F. A A. held an organizational meeting January 9, 1945,at which various supervisory employees of the respondent were admitted tomembership and chapter officers elected."On January 10, O'Neill, the respond-ent's plant manager, interviewed Eric Kaczynski and Norman Rosene, line fore-men, and William Perkins, department paint shop foreman, separately but in thepresence of their division superintendents.Although in each instance O'Neillused slightly different phraseology, the pattern of each interview was the same.O'Neill indicated that he was aware of the individual's adheience to the F. A. A.;inquired into his reasons for seeking organization; stated that the respondentcould not operate with a third party representing management ; that a foremanwas part of management, and that "there can't be anything between the hourlyworker and the foreman."O'Neill illustrated his remarks by drawing lines, orblocking out sections on a sheet of paper to represent the functions of managementand worker, and stated that the two functions must be kept separate and thatthere was no place for an organization which represented a part of management.To Perkins, O'Neill also said that Perkins might revert to the status of a leader,at a reduction in pay, that he could not belong to the F A. A. and still be aforeman.Perkins did not attend the second meeting of the F A. A. held on January 10.The next day, Rolland Archer, the respondent's assistant general superintendent,entered into a conversation with Perkins. "I notice," he told Perkins, "youweren't at the meeting last night." "That is right," said Perkins, "but how didyou know?" "I was there," replied Archer. Archer asked why Perkins hadjoined the F. A. A., stated that those joining it were following "incompetentleadership," and pointed out that Perkins was young and had a good future.Archer left with the remark that lie would hate to see Perkins "get started outwrong," and he advised Perkins to "think it over."During this conversation,Perkins referred to the quality of the work of other foremen, and Archer saidthat DeBolt (discharged that day) was "a damn good operator."On January 10, Jack Burleson, the respondent's chief tool inspector, called tohis office Merlyn C. Anderson, foreman of tool inspection. "You understand,"he told Anderson, "you can't be a foreman and part of management and belongto an outside organization."P See footnote 7,supra.16Bagdonas,Dale DeBolt,August Zikas,Ogden Flanders,Eric Kaczynski,William Perkins,Norman Rosene,Earl A. Jacobi, Merlyn C. Anderson,Steve Thomas,and Arthur Kobocyn-ski. GENERAL MOTORS CORPORATION199On January 16, the day Bagdonas and DeBolt were discharged, Steve Thomas,a line foremann under DeBolt, asked Rothe why DeBolt was "let go." Rothedid not answer the questionOn January 18, however, Rothe addressed a meetingof foremen and general foremen of certain departments.He maintained thatBagdonas and Dollolt had not been discharged but had quit voluntarily, and headded that supervisors could not belong to a union, that they "had to be on oneside or the other."Also, on January 18, Earl A. Jacobi, at that time a general foreman, wascalled into the division office, where he was met by Rothe and Archer. Archersaid to Jacobi, "Earl, I hear you are one of the instigators of The Foreman'sUnion."Jacobi denied being one of the instigators.Archer asked why Jacobihad joined, to which Jacobi replied that he was dissatisfied with the waygrievanceswere handled between the foremen and the production workersArcher told Jacobi that the handling of grievances would be corrected, andthat if this were the reason foremen joined the F. A A, the respondent wouldset up a department to handle grievances and relieve the foremen of this partof their work.During the latter part of January 1045, Jewett entered into a conversation withAugust Zikas, a vice president of Chapter 160, and then employed as a lineforeman.Zikas told Jewett that the impetus of the F. A. A. came from theforemen's grievances.Jewett asked why the men did not "go upstairs" withtheir complaints, to which Zikas replied that individual foremen felt they wouldlose their jobs if they went over the heads of their immediate supervisors.Jewett stated that a meeting could be arranged with top management, and,after Jewett named several officials, Zikas suggested a meeting between Ham-mond, assistant plant manager, and himself. Jewett assured Zikas that such ameeting could be arranged.Zikas expressed the desire first to obtain theconsent of other supervisors before final arrangements were made.The twomen also discussed the feasibility of small gatherings of foremen as a meansof promoting good willLater in the day, Zikas spoke to fellow foremen regard-ing his proposed meeting with Hammond, and he informed Jewett that he hadtheir consent.The following morning, Jewett told Zikas that Hammond would see him at once,escorted Zikas to Hammond's office, introduced him, and left him with Hammond.Zikas and Hammond then entered into a discussion lasting about an hour.Hammond told Zikas lie understood Zikas was an officer of "this organization,"to which Zikas made affirmative reply and said that he had come to discuss theforemen's problems.The men discussed grievances of foremen, Zikas statingthat the F. A. A. had been organized because the foremen were seeking a way tocorrect these grievancesHammond pointed out that the F. A. A had not beenrecognized by the respondent (it had, in fact, not asked for recognition), andhe deprecated any promises which might have been made by F. A. A. organizersto the foremen, remarking that the promises "may have sounded good at thetune," and that lie did not think "these men could do as much" for the super-visors as "the company could do." The conversation then turned to the smallsocial gatherings discussed the preceding day by Zikas and Jewett.Hammondagreed that the idea was good, and he suggested the formation of small clubs.Zikas asked how the foremen could "save face," to which question Hammondmade the suggestion that the foremen should drop out of the F. A. A. "one ortwo at a time, as time goes along."Hammond added : "I personally can't godown there and talk to you, every one of you men, because there are too manyof youWe have to rely upon you men to do that." 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe following day, Jewett told Zikas that Hammond was "well satisfied" withthe meeting.On or about April 5, Jewett informed Zikas that an opening existed for theposition of general foreman.He said that Zikas was being considered for thejob, but he admonished Zikas, "You got to understand that if you t'tk' this iobyou have to drop your connection with the F. A. A." Zikas asked, "How aboutMr. Flanders?What did he have to do?" Jewett replied, "Well, I talked withhim and he agreed to go along with ine." 11 To this, Zikas responded, "Well, ifhe agreed to go along, I will too." Jewett then said : "You know, you understandthat I am in a spot here. I can't put you on as a general foreman and expect youto continue in your organization activities."After this latter statement, Zikasasked, "When do I start?" On April 9, Zikas was promoted to general fore-man.He did not, however, resign from the F. A. A.On Saturday, March 24, 1945, Ogden Flanders, a line foreman, was called byJewett to his office. Jewett told Flanders that he understood Flanders to besecretary of "this outfit" (Flanders was secretary-treasurer of Chapter 160) ;that he (Jewett) desired to promote Flanders to the position of general foremanbut could not do so as long as Flanders was "connected" with the F. A. A. "Iwant to bring you along," he added, "but you have to get out of it. I don't want topromote you now and then be criticized for it later by upper management."Foremen did not need an organization, he continued, and the respondent's policywas "definitely against any outside organization." "You have either got to beon our side," he went on, "or you have to be on their side" Flanders asked"What do you want me to do? Get out?" "Yes," replied Jewett. Flandersasked for time "to think it over." Jewett told him to answer by the followingMonday, March 26.On Monday, Jewett asked Flanders for his answer. Flanders again askedif Jewett wanted him to get out of the F. A. A., and was told this was expected.The following morning, Flanders went to Jewett's office and said to him, "Al, Iam on your side." Jewett answered, "That is flue. I am glad of it." Thatafternoon, Jewett informed Flanders he had been promoted to general foreman,effective immediately.Flanders did not, however, resign from the F. A. A.Arthur Kobseynski, employed as a line foreman, testified without contradictionthat sometime in mid-March 1945, at a meeting of line foremen and general fore-men, called by the respondent, Rothe announced that a "questionnaire" was beingsent by the respondent to all supervisory employees, and he requested that it befilled out and returned.The questionnaire also contained other material, excerptsfrom which Rothe read to the gathering." On or about March 15, Kobczynskireceived a copy of the questionnaire by mail, as did the other supervisors; it wasdated February 26, 1945.ItAs found below, Ogden Flanders had been promoted from line foreman to general fore-man ashort time before this.12These excerpts were as follows :If foremen were held to be employees under the Act with the right to organize forthe purpose of collective bargaining and other union activities, and would so organize,the foremen could not continue to exercise their present authority and responsibilitiesand the General Motors management would have to be reorganized in this respect.The effect of such a reorganization of managerial duties would be far-reaching. Itwould require the transfer of many if not all of the first-line responsibilities of man-agement from foremen to a higher level of supervision, or to a new, inexperiencedgroup who would have to be trained to take over these responsibilities.This wouldremove management from close contact with the every-day problems of the workmen.The entire General Motors organization would be affected.Problems and trouble in-cident to such reorganization of duties cannot be readily comprehended or appraised.The status of foremen would thus be reduced since important managerial functionswhich affect employees would have to be transferred to others. GENERAL MOTORS CORPORATION201The questionnaire opens with a recital of the history of foremen's attempts toform labor organizations among themselves ; refers to a strike in Detroit assert-edly called by the F. A. A., says that no General Motors plants were involved ;refers to the Panel appointed by the War Labor Board in May 1944, to investigateand report on the basic issues involved in the foremen's movement for organiza-tion ; and quotes from the Panel report. Then follows a detailed series ofquestions based on the Panel findings, and a recitation of the respondent'sasserted practices and policies on such matters.As an appendix, the question-naire, which is a 25-page pamphlet, contains a copy of a letter addressed to thechairman of the National Labor Relations Board, signed by the president ofGeneral Motors, in which is set forth the respondent's asserted policy regardinglabor organizations of foremen, and presenting arguments in support of thispolicy.On or about April 4, Rothe addressed another group of foremen.He displayeda pamphlet, dated April 2, entitled "A Message to Management Employees, fromC E Wilson, President, General Motors", which had been sent the same day toall the respondent's foremen.Rothe then read excerpts from the pamphlet.Thepamphlet contains a statement of the respondent's claimed policy regarding labororganizations of foremen, copies of communications sent to, and extracts of testi-mony before, govei nment bodies, and a copy of a statement made by a vice presi-dent of the respondent before this Board. The undersigned does not deem itnecessary to quote at length from this pamphlet. It is enough to say that therespondent asserts therein that it considers the qualities required of supervisorsto consist of individual ability, initiative, and cooperation, and it argues, "There-fore any member of management who requires an outsider to represent his inter-ests does not have these required qualities."After stating that union represen-tation of foremen will definitely limit the opportunities of individuals in thatgroup, the pamphlet continues, "Therefore, we will continue to oppose by alllegal means union representation for foremen in any General Motors plant."Concluding findingsUpon the attempt of its supervisors to form a labor organization among them-selves, the respondent embarked upon a course clearly designed to thwart theirefforts and destroy their organization.The day after its first meeting, variousof the respondent's foremen who had joined the F. A. A. the preceding day, someof whom had been elected officers of its Chapter 160, were called for interviewsby the respondent's higher management and told that the respondent's policyprohibited their membership in a labor organization, and they were warned thatthey could not expect to retain their supervisory positions with the respondent ifthey persisted in their membership in any labor organization.This warningwas repeated the day following the second meeting of Chapter 160, and thereafteras well.Two employees, the president and the vice president, respectively, ofChapter 160, were discharged because of their membership and activities in itsbehalf.The respondent, acting through the head of its plant organization, dis-cussed with an officer of the F. A. A. a scheme for the destruction of the Union,and requested the assistance of the officer toward that end. The respondentoffered and gave advancement to employees on their promise to desert theF. A. A.'$And the respondent climaxed its efforts to destroy the Union by issuingand distributing to its supervisors the questionnaire and the pamphlet entitled"A Message to Management Employees."The language of these documents, inthe opinion of the undersigned, in itself constitutes acts of interference, restraint,'While the matter last referred to was not alleged in the complaint,the evidence bear-ing upon it was received without objection,and the matter was fully litigated. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDand coercion, contrary to the Act ; the documents were, in any event, issuedafter the respondent had engaged for a substantial period in other acts of inter-ference, restraint, and coercion, and the documents must, therefore, have beenread by the employees in the light of its conduct as a whole. In that light, therespondent's statement of policy becomes, and clearly was, a threat ofeconomicreprisal toward employees for engaging in The rights guaranteed by the ActThestatement of the respondent that it would "continue to oppose by all proper andlegalmeans union representation for foremen in any General Motors plant,"could hardly be reassurance to men who had been threatened, bribed with offersof preferment, and discharged, because they sought to exercise the rights guar-anteed to them by lawThe undersigned finds that the respondent, by the acts and statements of Ham-mond, O'Neill, Jewett, Rothe, Archer, and Burleson, as found hereinabove, andby the distribution of the questionnaire dated February 26, 1945, and the pamphletdated April 2, 1945, has interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of-the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES, UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in certain unfairlabor practices, it will be recommended that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.It has been found that the respondent discriminated in regard to the hireand tenure of J. Vic Bagdonas and Dale DeBolt on January 17, 1945 It willtherefore be recommended that the respondent reinstate them to their formeror substantially equivalent positions without prejudice to their former rightsand privileges, and make them whole for any loss of pay they may have sufferedby reason of the respondent's discrimination against them by payment to eachof them of a sum of money equal to the amount he would have earned as wagesduring the period from the date of discrimination to the date of the offer ofreinstatement, less his net earnings during said period."Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAW1.The Foreman's Association of America, is a labor organization within themeaning of Section 2 (5) of the Act.2.By discriminaing in regard to the hire and tenure of employment of J VicBagdonas and Dale DeBolt, thereby discouraging membership in The Foreman'sAssociation of America, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.14By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterof Crossett Lumber Company,8N. L. R. B 440 Monies received for work performed uponFederal,State, county,municipal or other woik-relief projects shall be considered as earn-ings.SeeRepublic Steel Corporation v. N. L. R. B.,311 U. S. 7. GENERAL MOTORSCORPORATION2033.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within ttie meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, the undersigned recommends that the respondent,=GeneralMotors Corporation, Buick Motor Division, Melrose Park Plant, itsofficers, agents, successors, and assigns shall:1.Cease and desist from(a)Discouraging membership in The Foreman's Association of America, orany other labor organization of its employees by discharging or refusing toreinstate any of its employees, or in any other manner discriminating in regardto their hire and tenure of employment, or any term or condition of theiremployment ;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist The Foreman's Association of America, or any other labororganization, to bargain collectively through representatives of their ownchoosing and to engage in concerted activities for the purpose of collective bar-gaining, or other mutual aid or protection as guaranteed in Section 7 of theAct.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to J. Vic Bagdonas and Dale DeBolt immediate and full reinstate-ment to their former or substantially equivalent positions, without prejudiceto their seniority and other rights and privileges ;(b)Make whole J. Vic Bagdonas and Dale DeBolt, for any loss of pay theymay have suffered by reason of the respondent's discrimination against them,by payment to each of them of a sum of money equal to that which each nor-mally would have carried as wages from the date of his discharge to the dateof the respondent's offer of reinstatement, less his net earnings" during saidperiod ;(c)Post at its plant at Melrose Park, Illinois, copies of the notice attachedhereto,marked "Appendix A." Copies of said notice, to be furnished by theRegional Director for the Thirteenth Region, shall, after being duly signed bythe respondent's representative, be posted by the respondent immediately uponreceipt thereof, and maintained by it for sixty (60) consecutive days thereafter,in conspicuous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced, or covered by any other material ;(d)Notify the Regional Director for the Thirteenth Region in writing withinten (10) days from the date of the receipt of this Intermediate Report whatsteps the respondent has taken to comply herewith.It is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, the respondent notifies saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the respond-ent to take the action aforesaid.15 See footnote14,sut)ta. 204DECISIONSOF NATIONAL LABOR RELATIONS BOARDAs provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944,any party or counsel for the Board may within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding,Washington 25, D. C., an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all motions or objec-tions) as he relies upon, together with the original and four copies of a briefin support thereof. Immediately upon the filing of such statement of exceptionsand/or brief, the party or counsel for the Board filing the same shall serve acopy thereof upon each of the other parties and shall file a copy with theRegional Director.As further provided in said Section 33, should any partydesire permission to argue orally before the Board, request therefor must be madein writing to the Board within ten (10) days from the date of the order trans-fering the case to the Board.Louis PLOST,Trial Examiner.Dated June 23, 1945.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees thatWe will not in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist The Foreman's Association of America orany other labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection.We will offer to the employees named below immediate and full. reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.Joseph VicBagdonas.Dale DeBolt.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employmentagainstany employee because of membership in or activity on behalf of any such labororganization.GENERAL MoToRs CORPORATION, BuIoDIVISION, MELROSE PLANT,Employer.Dated------------------------By -----------------------------------------(Representative)(Title)NoTE.-Any of the above-named employees presently serving in the armedforces of the United States will be offered full reinstatement upon application inaccordance with the Selective Service Act after discharge from the armedforces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced,or covered by any otber material.